EXHIBIT 10(a)(ii)
AMENDMENT NUMBER ONE
TO THE
COUSINS PROPERTIES INCORPORATED
1999 INCENTIVE STOCK PLAN
(As Amended and Restated Effective as of May 6, 2008)
     Pursuant to § 16 of the Cousins Properties Incorporated 1999 Incentive
Stock Plan (“Plan”), Cousins Properties Incorporated hereby amends the Plan, as
follows:
§1.
By amending the second sentence of § 7.4, Option Price, to read as follows:
“The Option Price shall be payable in full upon the exercise of any Option, and
at the discretion of the Committee an Option Certificate can provide for the
payment of the Option Price either in case, by check or in Stock which is
acceptable to the Committee or in any combination of cash, check and such
Stock.”
§6
     Except as otherwise expressly amended by this Amendment, all the provisions
of the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, Cousins Properties Incorporated has caused this
Amendment to be executed by its duly authorized officer as of this 6th day of
May, 2008.

            COUSINS PROPERTIES INCORPORATED
      By:   /s/ Robert M. Jackson         Title:  Senior Vice President, General
Counsel and        Corporate Secretary     

 